Detailed Action 
1. 	This office action is in response to the communicated dated 20 January 2021 concerning application number 16/389,425 effectively filed on 19 April 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-2, 4-10, and 12-16 are pending, of which claims 1, 4, 9, and 12-13 have been currently amended; claims 3 and 11 have been canceled; and claims 1-2, 4-10, and 12-16 are under consideration for patentability. 

Response to Arguments
4. 	Applicant's arguments dated 20 January 2021 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed the amended claims within the updated text below. 
Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-2, 4-5, 7-10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hipsley (US 2014/0316388 A1) in view of Mordaunt et al. (US 2007/0265602 A1). 
Regarding claims 1 and 9, Hipsley teaches a system and a kit for use in performing an intraocular procedure ([0189]), said system and kit comprising: 
a laser unit comprising a laser source (laser system 102 [0077]); and
a laser probe coupleable to said laser unit (handheld laser probe [0077, 0088]), laser probe comprising a handheld component (hand piece 130 [0077, 0088]) and a fiber optic core including a proximal end detachably coupleable to the laser unit (the delivery fiber 120 acts as connector and the proximal end is coupled to the laser system 102 [0059, FIG. 1]) and a distal end including a delivery tip for emitting laser energy (the distal end of the delivery fiber 120 delivers laser energy through the hand piece 130 [0059-0060, 0077, FIG. 1]), transmitted via the fiber optic core from said laser source when coupled thereto ([0077]), to a target tissue for ablation thereof ([0077, 0096, FIG. 1]), wherein the laser probe comprises one or more characteristics tailored to a respective user (adjustable tip size for the handheld laser probe [0082]).
Hipsley does not explicitly teach a plurality of single use, disposable laser probes coupleable, one at a time to said excimer laser source; and 
the fiber optic core to extend through the handheld component. 

The prior art by Mordaunt is analogous to Hipsley, as they both teach surgical lasers for the eye ([0027]). 
Mordaunt teaches a plurality of single use, disposable probes coupleable, one at a time to said excimer laser source (disposable laser probes [0027, 0029]); and 
 the fiber optic core extending through the handheld component (fiber bundle 12 extends through the jacket 60, the handle 62, and the tip 64 [0027, FIG. 1]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Hipsley’s probe to comprise a plurality of disposable probes, as taught by Mordaunt. The benefit of this modification will improve sterility of the laser system. Furthermore, it would have been obvious to a person having ordinary skill in the art to modify Hipsley’s delivery fiber to extend through the handheld component, as further taught by Mordaunt. The benefit of this modification will provide a more secure fit between the handheld component and the delivery fiber. 

Regarding claims 4 and 12, Hipsley teaches wherein said delivery tip is straight or angled based on a preference of said respective user ([0082]).
Regarding claims 5 and 13, Mordaunt teaches wherein each single-use, disposable laser probe comprises an outer jacket surrounding said fiber optic core (jacket 60 surrounding fiber bundle 12 [0027, FIG. 1]).
Regarding claims 7 and 15, Hipsley teaches wherein said intraocular procedure is a laser trabeculostomy (restoring biomechanical properties of connective tissue such as trabecular meshwork [0054-0055]). 
Regarding claims 8 and 16, Hipsley teaches wherein said target tissue comprises at least one of a trabecular meshwork and Schlemm's canal (restoring biomechanical properties of connective tissue such as trabecular meshwork [0054-0055]).

7. 	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hipsley in view of Mordaunt et al., further in view of Searle et al. (US 2017/0304001 A1).
Regarding claims 6 and 14, Hipsley in view Mordaunt suggests the system and kit of claims 5 and 13. Hipsley and Mordaunt do not explicitly teach wherein said outer jacket has a degree of rigidity or flexibility based on a preference of said respective user. 

Searle teaches wherein said outer jacket has a degree of rigidity or flexibility based on a preference of said respective user ([0070]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the outer jacket suggested by Hipsley in view of Mordaunt to be flexible, as taught by Searle. The benefit of this modification will allow the outer jacket to be easily formed over the optic fiber. 


Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792